Citation Nr: 1524850	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony at a Board hearing in January 2015, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left shoulder, neck, and low back disability, with his theory being that he sustained left shoulder and neck injuries in service, with the currently diagnosed left shoulder and cervical spine disorders being related to the in-service events and/or symptoms; and that the current low back disability is a progression of what resulted from those in-service injuries.  Currently, there are diagnoses of left shoulder, cervical spine, and low back disabilities, and service treatment records show treatment for left shoulder and neck problems in service.

The earliest post-service treatment records which are currently contained in the claims folder are dated in 1999.  They do not appear to contain indications that this is when the Veteran first sought VA treatment, and to the contrary, the Veteran testified in January 2015 that he started receiving left shoulder, neck, and low back treatment from VA in 1975.  Although the hearing transcript indicates that such treatment was at the Durham VA Medical Center, the undersigned Judge's hearing notes indicate that the treatment was actually at the Dorn VA Medical Center which is located in Columbia South Carolina.  

There were VA examinations in 2011 with negative nexus opinions, and the disorders currently shown were not reported in service.  However, it may be that the examiner will have a different opinion regarding nexus on one or more of the claims, once earlier treatment records are obtained and considered.  VA has a duty to assist a Veteran with his claims, and in this case, that duty would include making exhaustive attempts to obtain all additional VA medical records of treatment the Veteran has received, particularly from 1975 to August 1999, followed by addendums to the examination reports which are of record.  All of this is necessary pursuant to 38 C.F.R. § 3.159 (2014).   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available VA medical records of treatment which the Veteran has received, including all medical records of treatment he received from Durham, North Carolina area VA facilities and/or at the VA Dorn Medical Center in Columbia South Carolina from August 1975 to August 1999.  

2.  After obtaining the above evidence, to the extent available, the RO should obtain addendums from the VA examiner to the VA medical opinions which were rendered regarding the claims for service connection for left shoulder, cervical spine, and low back disability in 2011.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  After reviewing the record, the examiner must render separate opinions as to whether it is at least as likely as not that any current left shoulder, cervical spine, and/or low back disability which the Veteran has was manifest in service or within 1 year of discharge, or is otherwise causally related to service.  The examiner should also render two separate opinions as to whether it is at least as likely as not (a probability of at least 50 percent) that any current low back disability which the Veteran has was either (1) caused, or (2) aggravated by either his left shoulder disorder or his cervical spine disorder.   

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing any objective medical findings and/or medical principles leading to the examiner's conclusions.  

3.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




